

 
 

--------------------------------------------------------------------------------

 











PURCHASE AGREEMENT NUMBER 3219


between


THE BOEING COMPANY


and


AMERICAN AIRLINES, INC.




Relating to Boeing Model 787-923 Aircraft





BOEING PROPRIETARY
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS




                                                                                                               SA
ARTICLES                                                                                                                     NUMBER


1.              Quantity, Model and Description


2.              Delivery Schedule


3.              Price


4.              Payment


5.              Miscellaneous


6.              Confidential Treatment


TABLE


1.              Aircraft Information Table – TRENT
1.              Aircraft Information Table - GENX


EXHIBIT


A.              Aircraft Configuration


B.              Aircraft Delivery Requirements and Responsibilities


C.              Defined Terms


SUPPLEMENTAL EXHIBITS


AE1.
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



BFE1.                      Buyer Furnished Equipment Variables


CS1.                      787 Customer Support Document


EE1.
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



EE1.
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



SLP1.
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]


P.A. No. 3219                                                                i
BOEING PROPRIETARY
 
 

--------------------------------------------------------------------------------

 

LETTER AGREEMENTS


3219-01
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

3219-02                                           Special Terms – Seats and
In-Flight Entertainment
3219-04
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

3219-05                                           Spare Parts Commitments
3219-06                                           Spare Parts Initial
Provisioning
3219-08                                           Open Configuration Matters


6-1162-AKP-071R1                                           Purchase Obligations
6-1162-AKP-072R2
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

6-1162-AKP-073R1                                           Accident Claims and
Litigation
6-1162-CLO-1031
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

6-1162-CLO-1032
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

6-1162-CLO-1039
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

6-1162-CLO-1043                                           787 Inspection Process
6-1162-CLO-1042
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

6-1162-CLO-1045
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

6-1162-CLO-1046
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

6-1162-CLO-1047
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

6-1162-CLO-1048                                           Final Matters
6-1162-CLO-1049                                           CSI Matters
6-1162-TRW-0664                                           Aircraft Purchase
Rights and Substitution Rights
6-1162-TRW-0665
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

6-1162-TRW-0666
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

6-1162-TRW-0667
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

6-1162-TRW-0668
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

6-1162-TRW-0670                                           Miscellaneous
Commitments for Model 787 Aircraft
6-1162-TRW-0671
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

6-1162-TRW-0672
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

6-1162-TRW-0673                                           Confidentiality
6-1162-TRW-0674                                           Business
Considerations





P.A. No. 3219                                                               ii
BOEING PROPRIETARY
 
 

--------------------------------------------------------------------------------

 

Purchase Agreement No. 3219


between


The Boeing Company


and


American Airlines, Inc.


______________________________


                      This Purchase Agreement No. 3219 dated as of
__________between The Boeing Company (Boeing) and American Airlines, Inc.
(Customer) relating to the purchase and sale of Model 787-923 aircraft together
with all tables, exhibits, supplemental exhibits, letter agreements and other
attachments thereto, if any, (Purchase Agreement) incorporates and, solely for
purposes of the sale by Boeing and purchase by Customer of Model 787 aircraft,
amends the terms and conditions of the Aircraft General Terms Agreement dated as
of October 31, 1997 between the parties, identified as AGTA-AAL (AGTA).


Article 1.                      Quantity, Model, and Description.


The aircraft to be delivered to Customer will be designated as Model 787-923
aircraft (the Aircraft).  Boeing will manufacture and sell to Customer Aircraft
conforming to the configuration described in Exhibit A in the quantities listed
in Table 1 to this Purchase Agreement.


Article 2.                      Delivery Schedule.


The Scheduled Delivery Months of the Aircraft are as listed in the attached
Table 1. Exhibit B describes certain requirements and responsibilities for both
Customer and Boeing in order to accomplish the delivery of the Aircraft.


Article 3.                      Price.


3.1           Aircraft Basic Price.  The Aircraft Basic Price [CONFIDENTIAL
PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT]for each Aircraft is listed in Table 1.





P.A. No. 3219
 
 

--------------------------------------------------------------------------------

 

3.2           The Advance Payment Base Price. The Advance Payment Base Price for
each Aircraft is listed in Table 1.


3.3           Aircraft and Advance Payment Price Components.[CONFIDENTIAL
PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT]


Article 4.                      Payment.


                      4.1           Deposit.                      Boeing
acknowledges receipt of a deposit in the amount shown in Table 1 for each
Aircraft (Deposit).


4.2           Advance
Payments.                                           [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]


4.3           Advance Payments
Due.                                                      [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]


4.4           Payment of
Balance.                                                      [CONFIDENTIAL
PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT]


Article 5.                      Miscellaneous.


5.1           Aircraft Information Table.  Table 1 contains and consolidates
information contained in Articles 1, 2, 3 and 4 with respect to (i) quantity of
Aircraft, (ii) applicable Detail Specification, (iii) Scheduled Delivery Months,
(iv) Aircraft Basic Price, (v) applicable escalation factors, (vi) Advance
Payment Base Prices, and (vii) Advance Payments and their schedules.


5.2           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]


5.3           BFE Variables.  Supplemental Exhibit BFE1 to this Purchase
Agreement contains vendor selection dates, on-dock dates and other variables
applicable to the Aircraft pursuant to the BFE Provisions Document.
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]


5.4           Customer Support Variables.  Information, training, support,
materials, data, protections, goods and services furnished by Boeing in support
of introduction of the Aircraft into Customer's fleet are described in
Supplemental Exhibit CS1 (hereinafter referred to as “Entitlements”). Solely for
purposes of the Aircraft, Supplemental Exhibit CS1 supersedes in its entirety
Exhibit B to the AGTA, and, for clarity, all references to Exhibit B to the AGTA
shall be deemed to refer to Supplemental Exhibit CS1 to the Purchase Agreement.
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]


5.5           Engine Escalation Variables.  [CONFIDENTIAL PORTION OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]


5.6           Service Life Policy Component Variables.  Supplemental Exhibit
SLP1 to this Purchase Agreement lists the airframe and landing gear components
covered by the Service Life Policy for the Aircraft (Covered Components).


5.7           Public Announcement.  Boeing may make a public announcement
regarding Customer's purchase of the Aircraft only upon prior written approval
of Boeing's press release by Customer. Customer may make such an announcement at
its sole discretion.


5.8           Negotiated Agreement; Entire Agreement.  This Purchase Agreement
including, without limitation, the provisions of Article 8 of the AGTA relating
to indemnification and insurance, and Article 11 of Part 2 of Exhibit C of the
AGTA relating to DISCLAIMER AND RELEASE and EXCLUSION OF CONSEQUENTIAL AND OTHER
DAMAGES, has been the subject of discussion and negotiation and is understood by
the parties. The Aircraft Price and other agreements of the parties stated in
this Purchase Agreement were arrived at in consideration of such provisions.
This Purchase Agreement, including the AGTA, contains the entire agreement
between the parties and supersedes all previous proposals, understandings,
commitments or representations whatsoever, oral or written, and may be changed
only in writing signed by authorized representatives of the parties.


5.9           Defined Terms. Exhibit C to this Purchase Agreement contains
certain defined terms used in the AGTA or elsewhere in this Purchase Agreement.
All capitalized terms used in this Purchase Agreement but not otherwise defined
shall have the meaning set forth in Exhibit C to this Purchase Agreement or
elsewhere in this Purchase Agreement.


Article 6.                      Confidential
Treatment.                                                      


 
Customer and Boeing understand and agree that the information contained herein
represents confidential business information and has value precisely because it
is not available generally or to other parties. Customer and Boeing agree to
limit the disclosure of its contents to employees of Customer and Boeing with a
need to know the contents for purposes of helping Customer and Boeing perform
their obligations under the Purchase Agreement and who understand they are not
to disclose its contents to any other person or entity without the prior written
consent of the other party hereto.
 




DATED AS OF _______________________


AMERICAN AIRLINES, INC.
 
 
BY           _______________________
 
ITS           _______________________
 
THE BOEING COMPANY
 
 
BY           _______________________
 
ITS           _______________________
 












P.A. No. 3219
 
 

--------------------------------------------------------------------------------

 
